Filed 5/13/22 In re Aaron R. CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 In re AARON R.,                                                    B315128
                                                                    (Los Angeles County
 a Person Coming Under the                                           Super. Ct. No. 19CCJP07364A)
 Juvenile Court Law.

 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 CELESTE S.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County,
Robin R. Kesler, Referee. Affirmed.
         Annie Greenleaf, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rodrigo A. Castro-Silva, County Counsel, and Kim Nemoy, Assistant
County Counsel, for Plaintiff and Respondent.
                             INTRODUCTION
      Aaron R. (born Dec. 2015) was declared a dependent of the
juvenile court in February 2020, when the court sustained a petition in
which respondent Los Angeles County Department of Children and
Family Services (DCFS) alleged that mother and father had a history of
engaging in violent altercations in Aaron’s presence. In November
2019, DCFS removed Aaron from mother’s home and placed him in the
home of relatives. The court ordered family reunification services but
terminated them a year later and set a permanency planning hearing.
At that hearing (in Sept. 2021), it was undisputed that the relatives
would likely adopt Aaron. (See In re Caden C. (2021) 11 Cal.5th 614,
630 (Caden C.).) Mother, however, asserted the “beneficial parental
relationship exception” to termination of parental rights. (Ibid.) The
juvenile court rejected the exception and terminated mother’s parental
rights.
      On appeal, mother contends the juvenile court erred when it did
not apply the beneficial parental relationship exception.1 We disagree
and affirm.


          FACTUAL AND PROCEDURAL BACKGROUND
    A. Relevant Events Leading to the Permanency Planning Hearing
    On September 29, 2019, DCFS received a referral from the Pasadena
Police Department reporting a domestic violence incident between



1     Father is not a party to the appeal.


                                       2
mother (Celeste S.) and father (Alejandro R.) in Aaron’s presence. It
was also reported that father had been arrested five times for domestic
violence. The last arrest, in 2016, involved mother and resulted in a
conviction and restraining order, which father violated in the current
incident.
  On November 13, 2019, Aaron was detained and placed with
parental relatives, Martha M. and Brenda A. (hereafter, caregivers).
On November 15, 2019, DCFS filed a dependency petition on behalf of
Aaron. The petition alleged Aaron’s mother and father had a history of
engaging in violent altercations in his presence. Father had a prior
conviction for infliction of corporal injury on a spouse or cohabitant
(mother). (Pen. Code, § 273.5, subd. (a).) Mother failed to enforce the
restraining order by allowing father to reside in the family home and by
granting him unlimited access to Aaron. On November 18, 2019, the
juvenile court found a prima facie case for detaining Aaron and ordered
monitored visitation, with mother and father visiting Aaron separately.
     DCFS reported that during her visits with Aaron after removal,
mother spent around 75 percent of the time on her cell phone. Mother
admitted that one time at his childcare facility, she told Aaron, “Let’s
go home.” She explained that she just wanted to see how he would
react. Aaron responded he did not want to go with her and wanted to
stay with the caregivers. When mother pressed him to leave, Aaron
refused.
     Although initially after removal Aaron told the caregivers that he
missed mother, shortly thereafter he no longer expressed this
sentiment. Moreover, Aaron’s prior aggressive behavior “mellowed

                                     3
down” after a few weeks with the caregivers. Aaron established a good
bond with them and appeared happy. On one occasion, Aaron
spontaneously mentioned the domestic violence incident of September
2019, and told the caregivers, “Mommy’s mad at Daddy. . . . She started
crying. He choked her like this [he demonstrated a strangulation with
two hands]. Mommy was crying.” In the meantime, despite the active
restraining order, mother and father continued to contact each other.
      On February 20, 2020, the juvenile court adjudicated the petition
and declared Aaron a dependent under Welfare and Institutions Code
section 300, subdivision (b),2 based on mother and father’s history of
domestic violence in Aaron’s presence. The court removed Aaron from
parental custody and ordered Aaron to be suitably placed under the
supervision of DCFS. The court also ordered DCFS to provide family
reunification services and monitored visitation, again with mother and
father visiting Aaron separately. Aaron remained placed with the
caregivers.
      Mother failed to show up during one of her scheduled visits with
Aaron and left early during another visit because Aaron was playing
with the caregivers instead of her. On March 20, 2020, the juvenile
court suspended in-person visits due to the COVID-19 pandemic.
Thereafter, mother had FaceTime visits with Aaron every day.
      After in-person visitation resumed, DCFS reported that mother’s
visits were not productive. Mother would “spend most of the visit



2     All further statutory references are to the Welfare and Institutions
Code, unless otherwise stated.

                                      4
laying on the sofa and playing on her phone. Other times mother would
leave in the middle of the visit and was not participating with Aaron.”
The caregivers had to repeatedly prompt mother to involve herself with
Aaron. However, mother was consistent in appearing for visitation.
     In May 2020, mother was arrested for driving under the influence
(Veh. Code, § 23152, subds. (a), (b)) and driving without a license (Veh.
Code, § 12500, subd. (a)). In August 2020, mother entered a no contest
plea to violation of Vehicle Code section 23152, subdivision (b) and was
placed on summary probation for three years. She was ordered to enroll
in a six-month licensed first offender DUI program. Mother provided
DCFS with verification of enrollment in the program. Mother
completed her parenting education and was in a continuous domestic
violence program for victims. Mother enrolled in therapy as well as
weekly drug and alcohol testing. After a therapy session with both
mother and Aaron, the therapist expressed concerns over mother’s
ability to communicate with him.
     At the six-month review hearing, the court stated mother’s
compliance with the case plan had been substantial and continued
reunification services. However, the court declined to order
unmonitored visitation or overnights for mother, based on the recent
arrest.
     DCFS reported that Aaron had established a close bond with the
caregivers and was well-taken care of. At the same time, Aaron
expressed he enjoyed his visits with mother and had positive
interactions with her. In November 2020, after mother showed proof of



                                    5
enrollment in all court-ordered programs, the court granted
unmonitored visitation.
     However, on December 6, 2020, mother was arrested for corporal
injury on father (Pen. Code, § 273.5, subd. (a)) and for violating the
domestic violence restraining order. DCFS reported that mother
minimized the incident and did not believe alcohol was a factor. The
court suspended mother’s unmonitored visits. Although mother and
Aaron participated in therapy sessions, the therapist reported that
mother continued having trouble communicating with Aaron.
     At the 12-month review hearing, Aaron’s counsel joined DCFS’s
objection to unmonitored visitation due to the recent domestic violence
incident between mother and father. Counsel argued that the parents
were not appropriately addressing the issues that led to the dependency
case. The court observed that mother’s compliance with the case plan
had been substantial, and granted continued reunification services, but
only monitored visitation.
     On February 3, 2021, another domestic violence incident occurred
between mother and father. Father was arrested several days later.
Although mother had completed most of the court ordered programs,
DCFS reported that she had continued to minimize the domestic
violence incidents and denied any violation of the restraining order.
Therapy sessions between Aaron and mother were reduced to a monthly
“check in” because the therapist concluded mother was not “interested
in the . . . therapy” and was not “engaging or utilizing the techniques
taught by [the] Therapist.” As to the monitored visitation, Aaron
appeared comfortable in mother’s presence and interacted with her.

                                     6
     At the 18-month review hearing, given the history of the case, the
court concluded that mother had not made substantial progress. The
court terminated reunification services and set a permanency planning
hearing.


  B. Permanency Planning Hearing
     DCFS reported that mother maintained ongoing phone and in-
person visitation with Aaron. However, “the quality of the in-person
visits need[ed] improvement.” During the visits, Aaron spent most of
the time playing video games while mother laid on his bed. Moreover,
mother had trouble arriving on time and tended to leave early. Mother
also had a habit of last-minute cancellations, no shows and not
prioritizing Aaron by making other plans instead of keeping the
scheduled visit. As to mother’s telephone contact with Aaron, the
conversations lasted only several minutes.
     DCFS further reported mother and father continued to see each
other in violation of the restraining order. Father told a social worker
that mother had not changed and was still driving under the influence
of alcohol. Father stated that mother was not capable of caring for
Aaron because “they were . . . fighting and still partying.” He believed
it was best for Aaron to stay with the caregivers because Aaron was
doing “really good” with them and “why put him in a bad situation.”
     On September 14, 2021, the juvenile court held the permanency
planning hearing. The court received the DCFS reports in evidence and
heard testimony from mother. Mother’s counsel requested that the
court not terminate her parental rights and find the beneficial parental

                                    7
relationship exception applied. Aaron’s counsel joined in DCFS’s
recommendation, asking the court to find Aaron adoptable and find that
none of the exceptions to adoption apply. The court found the parental
beneficial relationship exception did not apply because “not only [was]
mother continuing to involve herself in the behavior that brought her
family before the court, she has not occupied a parental role in this
child’s life since the case began, which was almost two years ago.” The
court further stated, “Visiting with a child on a monitored basis, having
a few phone calls [was] not a parental role.” Furthermore, the
caregivers indicated mother was not engaged during visits, and phone
calls with Aaron lasted only a few minutes. The court then terminated
parental rights and the caretakers were designated as his prospective
adoptive parents.
     Mother timely appealed.


                             DISCUSSION
     Mother contends that she established the beneficial parental
relationship exception to termination of parental rights. We disagree.


  A. Applicable Law
     Once the juvenile court terminates reunification services and
determines a dependent child is adoptable (a finding not in dispute
here), it must select adoption as the permanent plan and terminate
parental rights unless it finds doing so would be detrimental to the
child under one of several statutory exceptions. (§ 366.26, subd. (c)(1);
Caden C., supra, 11 Cal.5th at pp. 630–631.)

                                     8
      The beneficial parental relationship exception, at issue here,
applies where the parent has “maintained regular visitation and contact
with the child and the child would benefit from continuing the
relationship.” (§ 366.26, subd. (c)(1)(B)(i).) Our Supreme Court
clarified the three elements a parent must prove, by a preponderance of
the evidence, to establish the exception: (1) the parent’s regular
visitation and contact with the child; (2) the child’s “substantial,
positive, emotional attachment to the parent,” “the continuation of
which would benefit the child”; and (3) that the termination of “that
attachment would be detrimental to the child even when balanced
against the countervailing benefit of a new, adoptive home.” (Caden C.,
supra, 11 Cal.5th at pp. 631, 636.)
      The first requirement, regular visitation and contact, is
“straightforward” and “[t]he question is just whether ‘parents visit
consistently,’ taking into account ‘the extent permitted by court orders.’”
(Caden C., supra, 11 Cal.5th at p. 632.)
      “As to the second element, courts assess whether ‘the child would
benefit from continuing the relationship.’” (Caden C., supra, 11 Cal.5th
at p. 632.) “[T]he relationship may be shaped by a slew of factors, such
as ‘[t]he age of the child, the portion of the child’s life spent in the
parent’s custody, the “positive” or “negative” effect of interaction
between parent and child, and the child’s particular needs.’” (Ibid.)
Focusing on the child, “courts often consider how children feel about,
interact with, look to, or talk about their parents.” (Ibid.) Recognizing
that “rarely do ‘[p]arent-child relationships’ conform to an entirely



                                       9
consistent pattern,” the Supreme Court stated “it is not necessary—
even if it were possible—to calibrate a precise ‘quantitative
measurement of the specific amount of “comfort, nourishment or
physical care” [the parent] provided during [his or] her weekly visits.’”
(Ibid.)
      “Concerning the third element—whether ‘termination would be
detrimental to the child due to’ the relationship—the court must decide
whether it would be harmful to the child to sever the relationship and
choose adoption.” (Caden C., supra, 11 Cal.5th at p. 633.) “[C]ourts
need to determine . . . how the child would be affected by losing the
parental relationship—in effect, what life would be like for the child in
an adoptive home without the parent in the child’s life.” (Ibid.) Thus,
“‘[i]f severing the natural parent/child relationship would deprive the
child of a substantial, positive emotional attachment such that,’ even
considering the benefits of a new adoptive home, termination would
‘harm[ ]’ the child, the court should not terminate parental rights.”
(Ibid.)
      We review for substantial evidence the juvenile court’s findings
whether the parent has consistently visited the child and whether a
beneficial parental relationship exists. (Caden C., supra, 11 Cal.5th at
pp. 639–640.) We review for abuse of discretion the court’s finding
whether termination of parental rights would be detrimental to the
child because of the beneficial parental relationship. (Id. at p. 640.)
Nevertheless, we review for substantial evidence any factual findings
underlying the juvenile court’s weighing of the harm of losing the



                                    10
relationship against the benefits of adoption. (Ibid.) This “hybrid
standard” Caden C. endorsed “simply embodies the principle that ‘[t]he
statutory scheme does not authorize a reviewing court to substitute its
own judgment as to what is in the child’s best interests for the trial
court’s determination in that regard, reached pursuant to the statutory
scheme’s comprehensive and controlling provisions.’” (Id. at p. 641.)


  B. Analysis
     As a threshold matter, mother argues the juvenile court failed to
make specific findings as to each element of the beneficial parental
relationship exception. However, there is no requirement that the
court, in finding the exception inapplicable, recite specific factual
findings regarding any or all of the three elements of the exception. (In
re A.L. (2022) 73 Cal.App.5th 1131, 1156.) Thus, although a statement
by the court of its reasons for its decision is helpful in conducting
appellate review, it is not a legal requirement. (Ibid.)
     Here, substantial evidence supports the juvenile court’s findings
regarding the first two elements of the beneficial parental relationship
exception. It is undisputed that mother demonstrated that she
maintained (somewhat) regular visitation and contact with Aaron.
Thus, the first element of the beneficial parental relationship exception
is satisfied, albeit marginally.
     The second element was not satisfied to establish Aaron had a
substantial, positive, emotional attachment to her; the kind of
attachment implying that Aaron would benefit from continuing the



                                     11
relationship. (Caden C., supra, 11 Cal.5th at p. 636; see also In re
Autumn H. (1994) 27 Cal.App.4th 567, 575.) Aaron was three years old
when he was initially detained from parental custody after he witnessed
violent altercations between mother and father. At the time of the
permanency planning hearing, Aaron had been living with the
caregivers for almost two years. Thus, he spent a large portion of his
life outside of mother’s care.
     Mother contends Aaron enjoyed his visits with her and was
comfortable in her presence. However, a parent must do more than
exhibit “frequent and loving contact” (In re Beatrice M. (1994) 29
Cal.App.4th 1411, 1418), or show that the parent and child mutually
enjoy their visits (In re Elizabeth M. (1997) 52 Cal.App.4th 318, 324).
“A biological parent . . . may not derail an adoption merely by showing
the child would derive some benefit from continuing a relationship
maintained during periods of visitation with the parent. [Citation.] A
child[, especially a young child,] . . . should not be deprived of an
adoptive parent [where, as here,] the natural parent has maintained a
relationship that may be beneficial to some degree, but that does not
meet the child’s need for a parent. [Citation.]” (In re Angel B. (2002) 97
Cal.App.4th 454, 466.)
     Although the interaction between Aaron and mother was
generally described as positive, the caregivers reported that mother
spent 75 percent of her visits on the phone rather than engaging with
Aaron. Mother had to be repeatedly prompted by the caregivers to
interact with Aaron. Mother’s telephone calls with Aaron lasted no
more than several minutes. Moreover, mother struggled with

                                     12
communicating with Aaron during therapy. Eventually, the therapy
sessions were reduced to a monthly “check-in” because of mother’s
general disinterest in therapy and her inability to engage in or utilize
the techniques taught by the therapist. In addition, although Aaron
initially told the caregivers that he missed mother, he shortly thereafter
no longer expressed this sentiment.
     Mother contends that the juvenile court impermissibly considered
the domestic violence a categorical bar to the parental beneficial
relationship exception. To the contrary, it was simply one (albeit very
important) consideration in determining Aaron would not benefit from
continuing his relationship with mother. In short, the second element
to the beneficial parental relationship exception was not satisfied.
     Moreover, even assuming the second element was met, the
juvenile court did not abuse its discretion by determining that any
benefit Aaron derived from her relationship with mother was
outweighed by the benefit he would receive through permanency and
stability of adoption. Aaron had no difficulty separating from mother
when visits ended, and the caregivers had established a strong bond
with Aaron. Mother’s relationship with Aaron was simply not that
extraordinary case where preservation of parental rights outweighs the
preference for adoption. (In re G.B. (2014) 227 Cal.App.4th 1147, 1166.)
In sum, the juvenile court acted within its discretion in rejecting the
beneficial parental relationship exception.




                                    13
                         DISPOSITION
The order is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                  WILLHITE, J.
We concur:



MANELLA, P. J.



COLLINS, J.




                             14